I N         T H E         C O U R T O F A P P E A L S
                                                                         A T K N O X V I L L E                                                         FILED
                                                                                                                                                    March 10, 1999

                                                                                                                                                   Cecil Crowson, Jr.
                                                                                                                                                   Appellate C ourt
                                                                                                                                                       Clerk

J U D Y     S M I T H     S T E W A R T                                                )         S E V I E R C O U N T Y
                                                                                       )         0 3 A 0 1 - 9 8 0 6 - C V - 0 0 1 8 0
P. l a i n t i f f - A p p e l l e e                                        )
                                                                                       )
                                                                                       )
            v .                                                                        )         H O N . R I C H A R D               R .     V A N C E ,
                                                                                       )         J U D G E
                                                                                       )
J O H N N I E     S T E W A R T                                                        )
                                                                                       )
            D e f e n d a n t - A p p e l l a n t                                      )         A F F I R M E D           A N D     R E M A N D E D




C Y N T H I A     M .     R I C H A R D S O N          O F      S E V I E R V I L L E                  F O R     A P P E L L A N T

R E B E C C A     D .     S L O N E     O F     D A N D R I D G E                F O R       A P P E L L E E




                                                                     O     P     I     N     I     O     N




                                                                                                                                   Goddard, P.J.



                        J o h n n i e     S t e w a r t              a p p e a l s           a     j u d g m e n t           o f     t h e     C i r c u i t

C o u r t     f o r     S e v i e r     C o u n t y           w h i c h          o v e r r u l e d             h i s       m o t i o n       s e e k i n g     t o   s e t

a s i d e     a   d i v o r c e       d e c r e e        p r e v i o u s l y                 a w a r d e d           t o     h i s     w i f e ,     J u d y     S m i t h

S t e w a r t .



            H e   r a i s e s     t h e       f o l l o w i n g                t w o       i s s u e s         o n     a p p e a l :



                      I .       W h e t h e r t h e T r i a l C o u r t e r r e d i n g r a n t i n g t h e
            p a r t i e s     a d i v o r c e f r o m o n e a n o t h e r o n s t i p u l a t e d
            g r o u n d s     w h e n o n l y o n e p a r t y w a s r e p r e s e n t e d b y c o u n s e l
            a n d t h e                     C o m p l a i n t , p r o                       s e A n s w e r , a n d                          F i n a l J u d g m e n t o f
            D i v o r c e                   w e r e a l l f i l e d                         w i t h t h e C o u r t                          o n t h e s a m e d a y ?

                                I   I .           W   h e   t h   e   r     t h   e       T r i   a l       C   o   u r t      e   rr     e d i       n     d e   n y i n   g     t h e
            A   p   p e    l    l   a n t     ’   s     M   o t   i   o n     t   o       S e t     A   s   i   d   e p u      r   us     a n t       t o     R   u l e     6   0 . 0 2
            o   f     t    h    e     T e     n   n   e s   s e   e     R   u l   e   s     o f     C   i   v   i   l P r      o   ec     d u r e       w   h e   r e t     h   e
            A   p   p e    l    l   a n t         s   o u   g h   t     r   e l   i   e   f w     i t   h   i   n     t h i    r   yt       d a y     s     o f     e n t   r   y o f
            t   h   e      C    o   u r t     ’   s     j   u d   g   m e   n t   ,       w a s     u   n   r   e   p r e s    e   tn     e d b       y     c o   u n s e   l     i n
            t   h   e      d    i   v o r     c   e     p   r o   c   e e   d i   n   g     a l   t h   o   u   g   h t h      e   p      a r t i     e s   ’     m a r r   i   a g e
            w   a   s      o    f     a l     m   o   s t     t   w   e n   t y   -   f   i v e     y   e   a   r   s i n        d u      r a t i     o n   ,     a n d     w   a s
            m   i   s l    e    d     i n     t   o     b   e l   i   e v   i n   g       t h a   t     t   h   e     g r o    s s l      y i n       e q   u i   t a b l   e
            j   u   d g    m    e   n t       r   e   n d   e r   e   d     w a   s       i n     c o   m   p   l   i a n c    e w        i t h       t h   e
            r   e   q u    i    r   e m e     n   t   s     o f       t h   e     l   a   w s     o f       t   h   e S t      a t e        o f       T e   n n   e s s e e ?



                                W e         f i r s t           o b s e r v e             t h a t ,         a l t h o u g h               t h e       m o t i o n         a d d r e s s e d           i n

i s s u e       t w o           p u r p o r t s                 t o     b e       a       R u l e       6 0 . 0 2           m o t i o n ,             b e c a u s e         i t       w a s

f i l e d       w i t h i n                 3 0       d a y s         o f     e n t r y           o f       t h e       f i n a l            j u d g m e n t ,            i t     i s

u n n e c e s s a r y                  t o        r e s o r t           t o       s u c h         a     m o t i o n            b e c a u s e              a l l     o f     t h e

q u e s t i o n s               r a i s e d             c o u l d           h a v e         b e e n         r a i s e d             i n      a      c o n v e n t i o n a l             m o t i o n

f o r   a       n e w           t r i a l .                 I n       t h i s         r e g a r d ,             w e     n o t e           t h a t         i n     t h e     l a t t e r         c a s e

a   p a r t y         w o u l d               n o t         b e       c o n s t r a i n e d                 b y       t h e         i s s u e         l i m i t a t i o n s             o f     R u l e

6 0 .



                                I n         a n y       e v e n t ,           i t         a p p e a r s             t h a t         M r .         S t e w a r t         w a s     n o t

r e p r e s e n t e d                  b y        c o u n s e l             a t       t h e       f i n a l           h e a r i n g               w h i c h ,       a s     n o t e d         b y

t h e   f i r s t               i s s u e             o n       a p p e a l ,             w a s       h e l d         o n      t h e         s a m e        d a y       t h e     c a s e       w a s
                1
f i l e d .               I t         i s         a l s o         t r u e         t h a t         c o u n s e l             f o r         M s .      S t e w a r t ,            a l t h o u g h

s h e   n e v e r               p e r s o n a l l y                   t a l k e d           t o       M r .         S t e w a r t ,               p r e p a r e d         h i s       a n s w e r

w h i c h       M s .           S t e w a r t               a p p a r e n t l y               t o o k           t o     h i m           a n d       h e     a g r e e d         t o     s i g n .

M o r e o v e r ,               t h e         t r a n s c r i p t                 o f       t h e       h e a r i n g               g r a n t i n g             t h e     d i v o r c e         i s

n o t   a       p a r t             o f       t h e         r e c o r d ,             b u t       i t       a p p e a r s ,               a s       h e r e i n a f t e r             s e t     o u t



            1
                      T h e d i v o r c e w a s g r a n t e d o n s t i p u l a t e d g r o u n d s p u r s u a n t t o T . C . A .
3 6 - 4 - 1 2 9 , w h i c h d o e s n o t r e q u i r e a w a i t i n g p e r i o d , a s d o e s a d i v o r c e g r a n t e d
o n i r r e c o n c i l a b l e d i f f e r e n c e s p u r s u a n t t o T . C . A . 3 6 - 4 - 1 0 2 .

                                                                                                        2
i n     t h e       T r i a l       J u d g e ’ s             o r d e r         o v e r r u l i n g               t h e       p o s t - j u d g m e n t                           m o t i o n ,

M r .     S t e w a r t           a p p e a r e d             a t       t h e       d i v o r c e         h e a r i n g               a n d       f u l l y               a g r e e d           t o

t h e     t e r m s           c o n t a i n e d             i n     t h e       f i n a l       d e c r e e .



                              A l t h o u g h           n o       w i t n e s s e s         w e r e           c a l l e d             i n       t h e         h e a r i n g               o n     t h e

p o s t - j u d g m e n t             m o t i o n ,               c o u n s e l         s t a t e d           t o         t h e       C o u r t           t h e           r e s p e c t i v e

p o s i t i o n           o f     t h e     p a r t i e s ,                 a n d     i n   r e s p o n s e                 t h e       T r i a l             J u d g e             m a d e       t h e

f o l l o w i n g             d e t e r m i n a t i o n :



                          T H E       C O   U R     T :       I r e c         a l l     t h e     da y t h                a t     t   h i s       m a     t   t   e   r       w a s
            b   r   o u g h t       u p     f o     r a       n a n n         o u n c   e m e n   t.    I                 r e c   a   l l       h a v     i   n   g
            p   r   e v i o u s     l y     o n       t h     a t d a         y r e     v i e w   ed t h e                  f i   l   e a       n d       c   o   n   s i d e r e d
            t   h   e f a c t       s a     n d       t h     e m a t         t e r s     a s     se t o u                t i     n     t h     e c       o   m   p   l a i n t ,
            a   n   d t h a t         h e     w     a s       h e r e ,         t h a   t h e      d i d a                c k n   o   w l e     d g e         t   h   a t h e
            u   n   d e r s t o     o d     a n     d a       g r e e d         w i t   h t h     e a g r e               e m e   n   t .

                            T h e     C o u     r t       f a     v o r s a g r e e         m e n t       s .             T h e p a         r t i     e   s       a   g   r   e e t o
            c   o   n   t r a c t     o n e       w     i t h       t h e o t h e r         .     I       n t         h   i s c a s         e ,       w   e       h   a   v   e a n
            a   g   r   e e m e n t     w h     i c     h w       a s e s s e n t i         a l l y         w o       r   k e d o u         t b       e   t   w   e   e   n
            t   h   e   s e p a r     t i e     s .         O     n e h a d a n             a t t o       r n e       y   .    T h e          a t     t   o   r   n   e   y       d i d
            n   o   t     n e g o t   i a t     e       t h i     s w i t h M r .             S t e       w a r       t   .    H e          n e g     o   t   i   a   t   e   d
            t   h   i   s e s s e     n t i     a l     l y       o n h i s o w n             w i t       h h         i   s w i f e           d i     r   e   c   t   l   y   .

                            T h e     m a t t e r s             s   e   t     f o r t   h i n t           h e a g r           e e m     e   n t     a     r   e
            s   u   b   s t a n t i   a l .     T h           e     o   b l   i g a t   i o n s a         r e s u b           s t a     n   t i   a l     .       B       u   t
            t   h   i   s w a s       a s u b s t             a n   t   i a   l m a     r r i a g e         w h e r e           e i     g   h t     c     h   i l d       r   e n
            w   e   r   e b o r n     .     T h i s             l   a   d y     d o e   s n o t           h a v e t           h e       e   d u   c a     t   i o n       a   l
            b   a   c   k g r o u n   d , t h e               a b   i   l i   t y t     o e a r n           a l i v           i n g     ,     a   s       h   e d         o   e s ;
            b   o   r   e e i g h     t c h i l d             r e   n     o   v e r     t h i s 2         5 - y e a r           m a     r   r i   a g     e   , a         n   d
            s   t   i   l l h a s       f o u r t             o     r   a i   s e .

                            I n l     o   o k i n       g   a     t     t h e       f a c t o r s         t   h   a   t t h e C o u               r   t w o u l d
            c   o   n   s i d e r     i   f i t           h a     d     t o     m   a k e a n         i   n   i   t   i a l d e t e r             m   i n a t i o n ,
            c   o   n   s i d e r i   n   g h i         s i       n c   o m e   ,     c o n s i d     e   r   i   n   g t h e a m o               u   n t s t h a t
            w   e   r   e b a s e     d     u p o       n h       i s     i n   c   o m e a s         d   i   s   c   u s s e d b e t             w   e e n t h e
            p   a   r   t i e s ,     I     c a n       n o t       s   a y     a   s a m a t         t   e   r       o f l a w a n               y     r e a s o n w h y
            t   h   i   s s h o u     l   d b e           s e     t     a s i   d   e .

                              T h e s e     p   a   r   t   i e s a g r         e e t o c o           n t r a c           t w i       t h o       n e a n             o t h e r .
            H   e h       a   d t h e       o   p   p   o   r t u n i t y         t o t a l k           i t o             v e r       w i t h       a n
            a   t t o     r   n e y .       H   e   ’   s     a n e d u         c a t e d m a         n .     H           e ’ s       n o t       a n a t             t o r n e y ,
            b   u t       h   e c e r t     a   i   n   l   y k n e w           t h a t i f           h e f e             l t h       e n e       e d e d             a n
            a   t t o     r   n e y t o         c   o   n   s u l t w i         t h o n h i           s o w n             , h e         c o u     l d h a             v e .




                                                                                            3
                      F o r a l                 l t h       e s e r       e   a s o   n   s I c a n n o t s                   a   y t h     a t t h i s
            a g r e e m e n t s                 h o u l     d b e         s   e t     a   s i d e .   T h e p                 a   r t i e   s w e r e b o t h
            h e r e , t h e y                   a c k n     o w l e d     g   e d     i   n c o u r t t h e                   a   g r e e   m e n t , s o I
            w i l l n o t s e                   t t h       e O r d       e   r a     s   i d e , b a s e d u                 p   o n t     h a t .

                          I   t       i s       r   e s e r v e     d t h       a   t i     n     t   h   e f     u   t u r   e     a s     t h   e s e
            c   h   i l d r   e   n     g   r   o   w o l d e       r , a       n   d t     h i   n   g   s c     a   n c     h   a n g e   ,
            c   i   r c u m   s   t   a n   c   e   s c a n         c h a n     g   e .       T   h   e   r e ’   s     b e   e   n n o       s   h   o   w   i   n g     o r
            e   v   e n s     u   g   g e   s   t   i o n t h       a t a       n   y c     i r   c   u   m s t   a   n c e   s     h a v   e     c   h   a   n   g e d
            s   i   n c e     t   h   e     e   n   t r y o f         t h i     s     O r   d e   r   ,     a n   d     t h   a   t ’ s     a l   w   a   y   s     o u   t
            t   h   e r e     i   n     t   h   e     f u t u r     e .         A     m a   t e   r   i   a l     c   h a n   g   e o f       c   i   r   c   u   m s t   a n c e
            w   o   u l d     a   f   f e   c   t     i t , b       u t f       o   r a     l l       t   h e s   e     r e   a   s o n s     I       w   i   l   l n     o t
            d   e   n y t     h   e     m   o   t   i o n . 2

                          B o     t h       p a r t     i e s d o n             o w h a       v   e a       t   t o r n e     y   s , a n     d t h i s
            m   a   t t e r       i s       t h e i     r s .   C e r           t a i n l     y   , t       h   e p a r       t   i e s c     a n t a l k t o
            t   h   e a t t       o r n     e y s       a n d f r e e           l y c o       n   t r a     c   t a g a       i   n i f       t h e y c h o o s e
            t   o   , b u t         f o     r t h       e p r e s e n           t t i m       e   , t       h   e o r d       e   r w i l     l s t a n d .
            T   h   a n k y       o u .



                            O u r       r e v i e w           o f     t h e         r e c o r d           p e r s u a d e s           u s     t h a t             t h e r e       i s

n o t h i n g         c o n t a i n e d               i n     c o u n s e l s ’             r e p r e s e n t a t i o n s                   t o       i m p e a c h             t h e

T r i a l       C o u r t ’ s           f i n d i n g s             o f       f a c t       a n d         c o n c l u s i o n s             o f       l a w .



                            B e f o r e             c o n c l u d i n g ,             w e     o b s e r v e             t h a t       a w a r d s             o f     c h i l d

s u p p o r t         t o     t h e         f o u r         m i n o r         c h i l d r e n             o f     t h e       p a r t i e s - - w h i c h                   w i l l       b e

c o n v e r t e d           t o       a l i m o n y           a s     e a c h         r e a c h e s             h i s     o r       h e r     m a j o r i t y - - a n d                   o f

a l i m o n y         a r e       n e v e r           f i n a l       b u t         m a y     b e         m o d i f i e d           f r o m       t i m e           t o     t i m e       a s

w a r r a n t e d           b y       c h a n g i n g           c i r c u m s t a n c e s .



                            F o r       t h e         f o r e g o i n g             r e a s o n s           t h e       j u d g m e n t           o f         t h e       T r i a l

C o u r t       i s     a f f i r m e d               a n d     t h e         c a u s e       r e m a n d e d             f o r       s u c h         f u r t h e r

p r o c e e d i n g s ,               i f       a n y ,       a s     m a y         b e     n e c e s s a r y             a n d       c o l l e c t i o n                 o f     c o s t s

b e l o w .           C o s t s         o f         a p p e a l       a r e         a d j u d g e d             a g a i n s t         M r .       S t e w a r t             a n d       h i s

s u r e t y .

            2
                        T h e         T r i a l C o u r t           e i t h e r m i s s p o k e                 o r t h e c o u r t r e p o r t e r
m i s t r a n s c r i b e d ,         b e c a u s e t h e           T r i a l C o u r t d i d                   d e n y t h e m o t i o n .

                                                                                              4
                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                            H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



     ( N o t P a r t i c i p a t i n g )
D o n T . M c M u r r a y , J .




                                                                  5